UNPUBLISHED

                UNITED STATES COURT OF APPEALS
                    FOR THE FOURTH CIRCUIT


                                No. 19-1983


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

         v.

SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION COMMISSION;
SOUTH CAROLINA DEPARTMENT OF COMMERCE; SECRETARY OF
TRADE OF SOUTH CAROLINA; SOUTH CAROLINA DEPARTMENT OF
EDUCATION,

              Defendants - Appellees.



                                No. 19-1984


ANTHONY G. BRYANT,

              Plaintiff - Appellant,

         v.

CITY OF CHARLESTON POLICE DEPARTMENT; CHARLESTON COUNTY
SHERIFF’S OFFICE; CHARLESTON COUNTY CONSOLIDATED SCHOOLS;
CITY OF NORTH CHARLESTON POLICE; TOWN OF MOUNT PLEASANT
POLICE; SOUTH CAROLINA LAW ENFORCEMENT DIVISION,

              Defendants - Appellees.
                                     No. 19-1985


ANTHONY G. BRYANT,

                   Plaintiff - Appellant,

            v.

CITY OF CHARLESTON POLICE DEPARTMENT; CHARLESTON COUNTY
SHERIFF’S OFFICE; CITY OF NORTH CHARLESTON POLICE
DEPARTMENT; CHARLESTON COUNTY CONSOLIDATED SCHOOLS;
CITY OF NORTH CHARLESTON POLICE; TOWN OF MOUNT PLEASANT
POLICE; SOUTH CAROLINA LAW ENFORCEMENT DIVISION,

                   Defendants - Appellees.



                                     No. 19-1986


ANTHONY G. BRYANT,

                   Plaintiff - Appellant,

            v.

SOUTH CAROLINA PUBLIC SERVICE COMMISSION; ATTORNEY
GENERAL OF SOUTH CAROLINA; SOUTH CAROLINA PUBLIC SAFETY;
SOUTH CAROLINA REAL ESTATE COMMISSION; SOUTH CAROLINA
DEPARTMENT OF REVENUE; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                   Defendants - Appellees.



Appeals from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:19-cv-02330-MBS-MGB;
2:19-cv-02183-MBS-MGB; 2:19-cv-02304-MBS-MGB; 2:19-cv-02287-MBS-MGB)

                                            2
Submitted: January 23, 2019                                       Decided: January 27, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       Anthony G. Bryant seeks to appeal the district court’s order orders requiring him to

pay the full filing fees for these four civil actions. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2018), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The orders that Bryant seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. Accordingly, we deny leave

to proceed in forma pauperis and dismiss these appeals for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            4